Citation Nr: 1446172	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to higher ratings for degenerative disc disease and arthritic changes of the lumbar spine, currently assigned a 20 percent rating for functional impairment of the spine; a 20 percent rating for radiculopathy involving the right lower extremity from May 9, 2012; and a 10 percent rating for radiculopathy involving the left lower extremity from October 24, 2012.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

When this case was before the Board in August 2012, it was decided in part and remanded in part for further development.  While the case was in remand status, the RO granted a separate rating of 20 percent for radiculopathy involving the right lower extremity, effective May 9, 2012, and a separate rating of 10 percent for radiculopathy of the left lower extremity, effective October 24, 2012.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In a November 2012 rating decision, separate ratings of 20 percent for radiculopathy involving the right lower extremity and 10 percent for radiculopathy involving the left lower extremity were granted.  These separate ratings have not been addressed in a supplemental statement of the case.  Therefore, before the Board addresses all of the components of the Veteran's low back disability, he should be provided a supplemental statement of the case addressing his radiculopathy in the lower extremities.

Additionally, in July 2013, the Veteran filed a claim for entitlement to special monthly compensation for erectile dysfunction and loss of use of a creative organ due to his service-connected back condition.  He also seeks entitlement to TDIU due to all of his service-connected disabilities.  He has not been afforded a VA examination addressing the etiology of his erectile dysfunction, loss of use of a creative organ, or the impact of all of his service-connected disabilities on his employability.  

In light of these circumstances, the case must be remanded for the originating agency to issue a supplemental statement of the case and to provide the Veteran with a new examination.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

     2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's erectile dysfunction as well as the manifestations of his service-connected disabilities and their impact on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

	The RO or the AMC should ensure that the examiner provides all information required to rate the Veteran's low back disorder and all complications thereof, to include the radiculopathy in the lower extremities and any associated erectile dysfunction.  

      If the examiner determines that the Veteran has erectile dysfunction, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's service-connected low back disorder.  If so, the examiner should also state whether the erectile dysfunction results in the loss of use of a creative organ.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  The RO or the AMC should then adjudicate the issue of entitlement to special monthly compensation for loss of use of a creative organ and notify the Veteran of his appellate rights with respect to this issue.

5.  The RO or the AMC should then re-adjudicate the issues on appeal, to include consideration of whether the case should once again be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



